[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15871         ELEVENTH CIRCUIT
                                                         JUNE 25, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                      D. C. Docket No. 09-20586-CR-KMM

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

LEOPOLDO JAIME BRYAN,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                 (June 25, 2010)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      After a series of controlled buys and a consensual search netted crack

cocaine, powder cocaine, and a firearm, Leopoldo Jaime Bryan pleaded guilty to
several counts of possession with intent to distribute crack cocaine, in violation of

21 U.S.C. § 841, and possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g). In pleading guilty, Bryan admitted that the amount of drugs

involved was 162.72 grams of crack cocaine and 191.91 grams of powder cocaine.

      When the probation officer calculated the applicable guideline range, the

offenses were grouped together and the amount of drugs was converted to its

marijuana equivalency, which resulted in over 3,292 kilograms of marijuana and a

base offense level of 32. The probation officer noted that, due to his criminal

history, Bryan qualified as an armed career criminal, which enhanced his offense

level to 37 and set his criminal history category as VI. Bryan received a 3-level

reduction due to his acceptance of responsibility. With an adjusted offense level of

34 and a criminal history category of VI, the resulting guideline range was 262 to

327 months’ imprisonment. The firearm offense carried a mandatory minimum

sentence of fifteen years’ imprisonment.

      Bryan raised no objections to the guideline calculations and requested the

court sentence him to the mandatory minimum of fifteen years’ imprisonment in

consideration of the disparity between crack cocaine and powder cocaine

sentencing schemes and in light of his age, which meant that he would be over 70

years old when he finished serving the mandatory minimum sentence.



                                           2
      Although the district court acknowledged the sentencing disparity when

crack cocaine was involved, the court rejected Bryan’s request for a mandatory

minimum sentence. The court explained, “I’m prepared to uphold and enforce the

law,” but stated that although Congress had changed the guidelines to reflect the

disparity, there had been no change to statutory minimum sentences. The court

then stated,

      I just wish that some of the proponents of the change in the guidelines
      [to adjust for the crack cocaine disparity] would step through the . . .
      Neonatal Intensive Care Unit . . . and witness firsthand newborn
      children on incubators and ventilators that came into the world
      addicted to crack cocaine and tell me that there isn’t a difference
      between powder and crack.

The court noted Bryan’s extensive criminal history and considered Bryan’s

arguments and the advisory guideline range before sentencing Bryan within the

guideline range to 300 months’ imprisonment. This appeal followed.

      Bryan raises two issues on appeal. First, he argues that the district court

committed procedural error by treating the crack cocaine guidelines as mandatory.

He contends that remand is warranted because the court referred to the guidelines

as advisory, but treated Congress’s decision not to amend the guidelines as

established law that it was required to uphold. Second, he argues that the court

violated his due process rights by relying on its own misperception regarding the

prenatal effects of crack versus powder cocaine, in determining his sentences. We

                                          3
address each in turn.

                                            I.

      We review the reasonableness of a district court’s sentence under a

deferential abuse of discretion standard of review. Gall v. United States, 552 U.S.

38, 41 (2007). The district court is required to impose a sentence that is

“sufficient, but not greater than necessary to comply with the purposes” listed in 18

U.S.C. § 3553(a)(2), including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from the defendant’s future criminal conduct, and

provide the defendant with needed educational or vocational training or medical

care. See 18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court

must also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. at § 3553(a)(1), (3)-(7).

      In reviewing the procedural reasonableness of a sentence, we must ensure

that the district court (1) properly calculated the guideline range, (2) treated the

guidelines as advisory, (3) considered the § 3553(a) factors, (4) did not select a



                                            4
sentence based on clearly erroneous facts, and (5) adequately explained the chosen

sentence. Gall, 552 U.S. at 51. Like all of the sentencing guidelines, the

guidelines relating to crack and cocaine are only advisory. Kimbrough v. United

States, 552 U.S. 85, 91 (2007). As a result, courts “may consider the disparity

between the Guidelines’ treatment of crack and powder cocaine offenses” in

determining whether a within-guidelines sentence is greater than necessary to

accomplish the purposes set forth in § 3553(a)(2). Id.

      Here, the district court referred to the guidelines as advisory and expressly

considered non-guideline sentences pursuant to the § 3553(a) factors. Although

the court stated that it could consider the disparity between crack cocaine and

powder cocaine in determining an appropriate sentence, it was unwilling to do so

in Bryan’s case given his lengthy criminal history and classification as an armed

career offender. Because the court properly calculated the guideline range, treated

the guidelines as advisory, considered the § 3553(a) factors, and adequately

explained its reasoning, we conclude Bryan’s sentences are procedurally

reasonable.

                                         II.

      We review questions of constitutional law de novo. United States v. Ward,

486 F.3d 1212, 1221 (11th Cir. 2007). When a defendant raises a constitutional



                                          5
challenge to his sentence for the first time on appeal, however, we review only for

plain error. Id. To meet this burden, the defendant must show that there is

“(1) error, (2) that is plain, [] (3) that affects substantial rights,” and “(4) the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id.

       A court may consider out-of-court information in determining a sentence as

long as the information is reliable and the defendant has an opportunity to refute it.

United States v. Reme, 738 F.2d 1156, 1167 (11th Cir. 1984). To establish a due

process violation based on the sentencing court’s reliance on false or unreliable

information, the defendant must show: “(1) that the challenged evidence is

materially false or unreliable, and (2) that it actually served as the basis for the

sentence.” Id. We will remand for a new sentencing hearing only if the defendant

meets this burden. Id.

       Here, we conclude that Bryan cannot meet this standard. Even if we assume

that the out-of-court information was unreliable, Bryan did not demonstrate that

the court actually relied on this information in sentencing him within the advisory

guideline range. See Reme, 738 F.2d at 1167. The court had already indicated that

it would not sentence Bryan below the guideline range when it made the comment

about crack-addicted babies. Bryan has not shown that the court’s statement



                                             6
influenced the sentences imposed.

      For the foregoing reasons, Bryan’s sentences are

      AFFIRMED.




                                        7